[Cite as Goldshtein v. Bradshaw, 2012-Ohio-3548.]


         IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO
                              FIFTH APPELLATE DISTRICT



FELIKS GOLDSHTEIN                                   :       JUDGES:
                                                    :       Hon. Patricia A. Delaney, P.J.
                                                    :       Hon. Sheila G. Farmer, J.
        Petitioner                                  :       Hon. John W. Wise, J.
                                                    :
-vs-                                                :
                                                    :       CASE NO. 12CA32
MARGARET BRADSHAW, WARDEN                           :
                                                    :
                                                    :       OPINION
        Respondent                                  :




CHARACTER OF PROCEEDING:                                Writ of Habeas Corpus

JUDGMENT:                                               Dismissed


DATE OF JUDGMENT ENTRY:                             July 27, 2012




APPEARANCES:


For Petitioner:                                     For Respondent:

Feliks Goldshtein #570541                           Thelma Thomas Price
RICI                                                Associate Assistant Attorney General
P.O. Box 8107                                       Criminal Justice Section
Mansfield, Ohio 44901                               150 East Gay Street, 16th Floor
                                                    Columbus, Ohio 43215
Richland County, Case No. 12CA32                                                        2


Delaney, P.J.

{¶1}   Petitioner, Feliks Goldshtein, has filed a Petition for Habeas Corpus

alleging he is entitled to immediate release from incarceration because the trial

court denied his right to a “special bond.” Respondent has filed a motion to

dismiss arguing Petitioner has failed to comply with the procedural requirements

for filing a petition for writ of habeas corpus, the petition should be dismissed as

successive, and the petition fails to state a claim upon which relief may be

granted.    We agree with Respondent for the following reasons.

{¶2}   A writ of habeas corpus will lie in certain extraordinary circumstances

where there is an unlawful restraint of a person's liberty and there is no adequate

remedy in the ordinary course of law.        Howard v. Catholic Social Serv. of

Cuyahoga Cty., Inc. (1994), 70 Ohio St.3d 141, 144, 637 N.E.2d 890, 893.

Petitioner has filed at least eight petitions requesting the issuance of a writ of

habeas corpus. The Supreme Court has held that a petition should be dismissed

as successive where a claim has been or could have been raised in a prior

petition.   State ex rel. Harsh v. Sheets, 2012 WL 1957882, 1 (Ohio, 2012).

According to the instant petition, Petitioner made his initial request for a “special

bond” at the time of sentencing, which was on October 27, 2010. Subsequent to

October 27, 2010, Petitioner admits he filed six of his eight petitions for habeas

corpus. We find the claim made in the current petition could have been raised in

a prior petition.   For this reason, we find the current petition is barred as a

successive petition.
Richland County, Case No. 12CA32                                                        3


{¶3}     Further, the Supreme Court has held that dismissal for failure to state a

claim upon which relief may be granted is permitted if, after all factual allegations

are presumed true and all reasonable inferences are made in petitioner’s favor, it

appears beyond doubt that he could prove no set of facts entitling him to the

requested extraordinary relief in habeas corpus. Keith v. Bobby, 117 Ohio St.3d

470, 2008-Ohio-1443, 884 N.E.2d 1067, ¶ 10.

{¶4}     In his complaint, Petitioner solely relies on a Federal Rule of Civil

Procedure as the basis for his entitlement to a “special bond.” The Federal Rules

of Civil Procedure are inapplicable to a state criminal case. For this reason,

Petitioner has failed to state a claim upon which relief may be granted.

{¶5}     For these reasons, the Petition is dismissed.



By: Delaney, P.J.
       Farmer, J. and
       Wise, J. concur


                                            ____________________________
                                            HON. PATRICIA A. DELANEY


                                            ____________________________
                                            HON. SHEILA G. FARMER


                                            ____________________________
                                            HON. JOHN W. WISE
        IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


FELIKS GOLDSHTEIN                     :     CASE NO. 12CA32
                                      :
       Petitioner                     :
                                      :
-vs-                                  :     JUDGMENT ENTRY
                                      :
MARGARET BRADSHAW, WARDEN             :
                                      :
                                      :
       Respondent                     :



       For the reasons stated in our accompanying Memorandum-Opinion, this

cause is dismissed.

       Costs taxed to Petitioner.




                                      ______________________________
                                      HON. PATRICIA A. DELANEY


                                      ______________________________
                                      HON. SHEILA G. FARMER


                                      ______________________________
                                      HON. JOHN W. WISE